           Case 2:18-cv-00313-APG-VCF Document 61 Filed 04/27/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 SCOTTSDALE INDEMNITY COMPANY,                           Case No.: 2:18-cv-00313-APG-VCF

 4          Plaintiff                                              Order Staying Case

 5 v.

 6 QUALITY MEDICAL IMAGING OF
   CALIFORNIA, INC. AND QUALITY
 7 MEDICAL IMAGING, LLC,

 8          Defendants

 9         Based on the parties’ joint status report (ECF No. 59), this case is stayed until September

10 18, 2020. The parties shall file a stipulation of dismissal or a status report by September 18,

11 2020.

12         DATED this 27th day of April, 2020.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
